Steele Hays, Justice, dissenting. In our per curiam order of November 9, 1987, Griswold v. State, we stated as grounds for remanding this case that the petitioner had alleged that his trial counsel failed to adequately investigate the case or prepare a defense: Specifically, the lack of investigation lies in failing to contact witnesses who, according to petitioner, would give testimony as to the victims’ history of fabricating claims of abuse and their general lack of credibility. The petitioner names the witnesses, at least two of whom are psychology professionals familiar with two of the victims, and alleges that he asked his attorney to call them but that his attorney refused. . . .The hearing will be limited to the allegation regarding the failure to investigate potential witnesses named by the petitioner.” [My emphasis.] The trial court did exactly as we directed and heard testimony from which he concluded that defense counsel had not neglected to investigate and prepare. That finding was not clearly against the preponderance of the evidence. As to Dr. Klein and Ms. Linda Bright, the record tells us almost nothing of what Ms. Bright might testify to and the report of Dr. Klein was made in 1980, whereas the offenses involving these children occurred from August 1983 to July 1984. Moreover, it is clear Dr. Klein’s information came entirely from Dr. Griswold, as defense counsel testified: His background information, however, came from Dr. Griswold. The information about the grandfather, the allegations of abuse by the grandfather, the abuse by petitioner, and the allegations of abuse against Dr. Gris-wold, all came from her [referring to Dr. Griswold]. [My emphasis.] The plan of defense counsel was to have Dr. Griswold, a clinical psychologist, testify as an expert, “relying on all the information available to her,” including Dr. Klein’s report. In short, these were decisions of trial strategy which we have said repeatedly are not a proper basis for ineffective assistance of counsel. Knappenberger v. State, 283 Ark. 210, 672 S.W.2d 54 (1984); Leasure v. State, 254 Ark. 961, 497 S.W.2d 1 (1973). The evidence is undisputed that the Griswolds told defense counsel they would come for the trial, but refused “at the last moment,” telling defense counsel that an injury to Mr. Griswold’s foot made it impossible for them to attend the trial. At the hearing after remand, however, petitioner contended that “a blizzard” prevented the Griswolds from leaving their home in Newcastle, Wyoming. The injury was not mentioned. Now the majority has changed the premises altogether and reversed the trial court, not for failure to comply with the per curiam order, but for conducting a hearing which did exactly as we instructed. The case is remanded a second time to address a wholly different issue, i.e., whether defense counsel should have sought a continuance to obtain the presence of the Griswolds, an issue not raised in petitioner’s fifteen page Rule 37 petition nor mentioned in our per curiam. That issue could have been resolved at the last hearing if the petitioner had asserted it and it is, I believe, inconsistent with the purpose of Rule 37 to permit it to be raised in retrospect, thereby necessitating two hearings. All of this in spite of a total lack of any showing by the petitioner that he was so prejudiced by these developments that his trial must be regarded as unfair. Strickland v. Washington, 466 U.S. 668 (1984). I respectfully dissent.